 Case 1:19-cv-00202-LMB-JFA Document 2 Filed 02/21/19 Page 1 of 2 PageID# 6




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division


 Commonwealth of Virginia
       ex rel. Target Corporation,

                                                             l:19-cv-202(LMB/JFA)
                                                             (GC-18002912)
 Michael John Star,

                Defendant.



                                             ORDER


       Before the Court is a pleading from pro se defendant Michael John Star seeking to

remove his Virginia criminal case pending in the city of Alexandria to this court [Dkt. No. 1].

Removal ofa criminal case is only proper if a defendant meets the substantive requirements of

28 U.S.C. § 1443. That statute provides:

   Any ofthe following civil actions or criminal prosecutions, commenced in a State court
   may be removed by the defendant to the district court ofthe United States for the district
   and division embracing the place wherein it is pending:
   (1) Against any person who is denied or cannot enforce in the courts ofsuch State a right
   under any law providing for the equal civil rights of citizens ofthe United States, or of all
   persons within the jurisdiction thereof;
   (2)For any act under color of authority derived from any law providing for equal rights,
   or for refusing to do any act on the ground that it would be inconsistent vrith such law.

Defendant does not satisfy the requirements of either section. As for § 1443(2), the Supreme

Court has stated that removal under that section "is available only to state officers." Greenwood

V. Peacock. 384 U.S. 808,824 n.22(1966). As defendant does not allege that he has "conducted

or assisted official conduct," Virginia v. EL No. 3:16-cv-128, 2016 WL 4507814, at *5(E.D. Va.

Aug. 26, 2016), he is precluded from seeking removal under § 1443(2); therefore, he must

demonstrate that removal is appropriate under § 1443(1).
Case 1:19-cv-00202-LMB-JFA Document 2 Filed 02/21/19 Page 2 of 2 PageID# 7
